      Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


LARRY L. “BUTCH” BROWN, SR., et al.                                      PLAINTIFFS

v.                                      CIVIL ACTION NO. 5:20-CV-138-KS-MTP

DALE SHIELDS AUBLE, et al.                                             DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court denies Defendants’ Motion for Summary

Judgment [38].

                                   I. BACKGROUND

      This is a real property dispute. Plaintiffs claim that they have occupied certain

property located in Adams County, Mississippi and belonging to Defendants for

decades prior to filing this action. Specifically, Plaintiffs alleged that they have

occupied the property, maintained it, and improved it in reliance on an agreement

with Defendants’ predecessor-in-interest that they would have the option to purchase

it at a price of $2,500.00 per acre. Therefore, Plaintiffs asserted a claim of promissory

estoppel. Alternatively, they contend that Defendants have been unjustly enriched

by their maintenance of and improvements to the property. Defendants filed a Motion

for Summary Judgment [38], which the Court now addresses.

                              II. STANDARD OF REVIEW

      Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is
      Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 2 of 6




entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,

Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where

the burden of production at trial ultimately rests on the nonmovant, the movant must

merely demonstrate an absence of evidentiary support in the record for the

nonmovant’s case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir.

2010) (punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

                                    III. DISCUSSION

      Defendants argue that, assuming there was an oral agreement to sell the

property to Plaintiffs, Mississippi’s statute of frauds bars this action. The statute of


                                            2
      Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 3 of 6




frauds provides:

      An action shall not be brought whereby to charge a defendant or other
      party . . . upon any contract for the sale of lands, tenements, or
      hereditaments . . . unless, in each of said cases, the promise or
      agreement upon which such action may be brought, or some
      memorandum or note thereof, shall be in writing, and signed by the
      party to be charged therewith or signed by some person by him or her
      thereunto lawfully authorized in writing.

MISS. CODE ANN. § 15-3-1(c).

      However, the statute of frauds can not “bar the enforcement of an agreement

where promissory estoppel is appropriate . . . .” Thompson v. First Am. Nat’l Bank,

19 So. 3d 784, 788 (Miss. Ct. App. 2009); see also Crowley v. Adams & Edens, P.A.,

731 F. Supp. 2d 628, 632 (S.D. Miss. 2010); Sanders v. Dantzler, 375 So. 2d 774, 776

(Miss. 1979). Similarly, “[w]here an action may not be maintained on an oral contract

as being within the statute of frauds, . . . the general rule is that the party breaking

the contract will not be permitted to obtain benefits from it to his unjust enrichment.”

McKellar’s Estate v. Brown, 404 So. 2d 550, 553 (Miss. 1981). Accordingly, Plaintiffs

have asserted claims of promissory estoppel and unjust enrichment.

A.    Promissory Estoppel

      The elements of promissory estoppel are: “(1) the making of a promise, even

though without consideration, (2) the intention that the promise be relied upon and

in fact is relied upon, and (3) a refusal to enforce it would virtually sanction the

perpetuation of fraud or would result in other injustice.” Boyanton v. Brothers

Produce, Inc., 312 So. 3d 363, ¶ 53 (Miss. Ct. App. 2020); see also Weible v. Univ. of S.


                                           3
        Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 4 of 6




Miss., 89 So. 3d 51, 67 (Miss. 2011).

        Defendants argue that Plaintiffs’ promissory estoppel claim fails because there

is no evidence that Plaintiffs invested in the property in reliance on the alleged

promise by Defendants’ predecessors-in-interest. In response to Defendants’ motion,

Plaintiffs presented evidence that they purchased a tractor and two cutters to use on

the Property, and that they have paid for 200 hours of labor on the Property per year

since 1994. Exhibit B to Response [44-2], at 2. Plaintiffs also presented evidence that

they “have cut and maintained trails and [a] road,” maintained a pond, “thinned trees

and removed fallen trees,” “planted food plots and put up deer stands,” and “protected

the property from poachers and trespassers.” Id. at 5.

        Shields Brown testified that Plaintiffs spent “thousands of dollars” on a dam

to prevent water from leaking onto the Property. Exhibit 2 to Motion for Summary

Judgment [39-2], at 8. Butch Brown testified that he has “taken care of beaver

situations” on the Property. Exhibit 4 to Motion for Summary Judgment [39-4], at 8.

He also testified that he “groomed those trails and made sure that the loggers came

in there,” spending “hundreds of hours on it.” Id. He claims to have “maintained

everything out there except when there was an emergency or storm or whatever and

timber down.” Id. at 8-9. He paid “timber cutters [to] come in there and cut dead logs

and all kinds of issues with trees, mainly, to keep the trails open and beautiful.” Id.

at 9.

        Defendants argue that Plaintiffs would have made these expenditures


                                           4
      Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 5 of 6




regardless of the alleged promise to sell. In other words, Defendants argue that

Plaintiffs did not make these expenditures in reliance on the alleged promise to sell

the property. Rather, Defendants aver that Plaintiffs provided these services for their

own benefit because they were able to use the property freely for their own enjoyment.

      The record evidence does not address whether Plaintiffs would have spent the

alleged time and money maintaining and improving the property in the absence of

the alleged promise to sell. Moreover, Plaintiffs’ own enjoyment of the property does

not necessarily rule out their detrimental reliance on the alleged promise. Both could

be true. Therefore, the Court concludes that there is a genuine dispute of material

fact on the issue of detrimental reliance, precluding summary judgment as to

Plaintiffs’ promissory estoppel claim.

B.    Unjust Enrichment

      “The doctrine of unjust enrichment or recovery in quasi contract applies to

situations where there is no legal contract but where the person sought to be charged

is in possession of money or property which in good conscience and justice he should

not retain but should deliver to another, the courts imposing a duty to refund the

money or the use value of the property to whom in good conscience it ought to belong.”

Dew v. Langford, 666 So. 2d 739, 745 (Miss. 1995).

      For the same reasons provided above in the Court’s discussion of Plaintiff’s

promissory estoppel claim, the Court finds that there is a genuine dispute of material

fact as to whether Plaintiffs have provided valuable services to Defendants by


                                          5
      Case 5:20-cv-00138-KS-MTP Document 48 Filed 04/28/21 Page 6 of 6




maintaining and improving the property, precluding summary judgment on

Plaintiffs’ unjust enrichment claim.

                                  IV. CONCLUSION

      For these reasons, the Court denies Defendants’ Motion for Summary

Judgment [38].

      SO ORDERED AND ADJUDGED this 28th day of April, 2021.

                                                   /s/
                                                    Keith Starrett
                                                           KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE




                                        6
